 LIEBMANNBREWERIES,INC. OF NEW JERSEY121APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor RelationsAct we hereby notify our employees that:WE WILL NOT interrogate coercively our employees concerning their member-ship in, activities on behalf of, and sympathy for Federation of Union Repre-sentatives.WE WILL NOT solicit coercively our employees to renounce their affiliationwith Federation of Union Representatives, to drop the representation petition,and to resign or withdraw from Federation of Union Representatives.WE WILL NOT warn our employees concerning their membership in or con-templated membership in Federation of Union Representatives.WE WILL NOT threaten our employees with reprisals unless theyresign orwithdraw from Federation of Union Representatives.WE WILL NOT solicit and encourage our employees to submit their grievancesto a committee established by our General Executive Board in lieu of and as asubstitute for further participation in self-organization and for membership andactivities in Federation of Union Representatives.WE WILL NOT fail to grant automatic annual wage increases to our employeesin accordance with our past practices because of Federation of Union Repre-sentatives'recognitionrequest.WE WILL NOT in any like or similar manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist Federation of Union Representatives, or any other labor organization,to bargain collectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement authorizedby Section8(a)(3) of the Act.All our employees are free to become or to refrain from becoming members ofthe above union or any other labor organization.INTERNATIONAL LADIES GARMENT WORKERS' UNION, AFL-CIO,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office 745 FifthAvenue, New York 22, New York, Telephone No. Plaza 1-5500, if they haveany question concerning this notice or compliance with its provisions.Liebmann Breweries,Inc. of New JerseyandSalesmen'sDivi-sion Local 153, Office Employees InternationalUnion, AFL-CIO,iPetitioner.Case No. 22-RC-1825 April 18, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'The Petitioner's name appears as amendedat thehearing.142 NLRB No. 9. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.Liebmann Breweries, Inc., is a New York corporation engaged inthe production and sale of alcoholic beverages with its headquartersand brewery in Brooklyn, New York. Liebmann Breweries, Inc. ofNew Jersey, a New Jersey corporation, is a wholly owned subsidiary 2of the New York corporation and has a brewery located at Orange,New Jersey.The record shows that all the officers and directors of the NewJersey corporation, with one exception, are also officers and directorsof the New York parent corporation,3 and that,inter alia,overallpolicy decisions pertaining to labor relations, production, and salesare commonly made by the parent corporation. In these circum-stances,we find that Liebmann Breweries, Inc., and LiebmannBreweries, Inc. of New Jersey, constitute a single Employer.4The Employer's sales department consists of sales offices located atits two breweries, in Brooklyn, New York, and Orange, New Jersey,five branches, in Hartford and Bridgeport, Connecticut, and WhitePlains, Riverhead, and Hicksville, New York, and a wholesale divi-sion, also located in the Employer's Brooklyn headquarters.Attachedto the Brooklyn sales office is a merchandising division and a chain-store division.The branches are company-operated wholesale outlets which serveas depots and distribution centers for the Employer's products, andalso as home base for a crew of salesmen and merchandising men whosell and service the Employer's retail customers located in the areacovered by that particular branch.Each branch is under the direc-tion and supervision of a branch manager. The sales offices in Orangeand Brooklyn perform the same function, and are essentially thesame, as the branches, except for the fact that they are housed at the2 A few qualifying shares of stock are held by New Jersey residents as required by thatState's laws.s Liebmann Breweries,Inc., has a larger group of officers and directors than its NewJersey subsidiary.However, the principal officers and directors of Liebmann Breweries,Inc., hold corresponding positions in Liebmann Breweries,Inc. of New Jersey.' SeeLiebmann Breweries,Inc.,101 NLRB 610, reversed on other grounds.P. Bailan-tine &Sons,141 NLRB 1103. LIEBMANN BREWERIES, INC. OF NEW JERSEY123breweries and therefore have no need of separate warehouse facilities.Each sales office is supervised by a director of sales, who is assisted bya sales manager.'The employees in the merchandising division go around to the storesto set up displays and advertising, and assist in pricing and stockingthe Employer's products.The salesmen in the chainstore division, who all work out of theBrooklyn office, contact the head offices of the various chainstores andattempt to get their approval to sell Liebmann beverages to theirstores.The salesmen in the wholesale division deal with Liebmann's whole-sale customers, the independent distributors who sell Liebmann'sproducts in areas not covered by the Employer's branches and salesoffices.The Petitioner seeks to represent all the Employer's salesmen lo-cated at its Orange, New Jersey, sales office, and would exclude thetwo merchandising men who work out of that office, and all otheremployees.The Employer contends that only an overall unit of itssales personnel, including all salesmen employed at its two sales officesand five branches, distributor salesmen in its wholesale division, allchainstore salesmen in its chainstore division, and the two merchandis-ing men who work out of the Orange, New Jersey, sales office, isappropriate.The record shows, and the Board has previously found,6 that theEmployer has integrated and centralized certain functions of the salesdepartment.Thus, the Brooklyn headquarters office furnishes ac-counting, purchasing,' advertising, and promotion services for theentire sales organization.All matters related to labor relations andemployee terms and conditions of employment are determined bythe appropriate management officials in the Brooklyn headquartersoffice, and are uniform throughout the sales department. In addition,all hiring, firing, and other personnel matters must be approved bythe Brooklyn headquarters.However, the record also shows that the branches and sales officesare, within the limits of certain instructions and policies laid downby the management of the Company, essentially autonomous opera-tions.The day-to-day work of the branches and sales offices is di-rected by, and is the responsibility of, the branch managers and sales6 Because of the size of the sales force in the Brooklyn sales office, there are two salesmanagers in that office.6Liebmann Breweries,Inc.,92 NLRB 1740; and 101 NLRB 61G.Note that these twodecisions were recently reversed in P.Ballantine&Sons,supra,to the extent that theyheld that single office or branch units could not be appropriate for purposes of collectivebargaining.All purchases are made by the Brooklyn office with the exception of office supplies andmaterials which are handled by a separate purchasing office in Orange,New Jersey. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectors and sales managers, respectively.Thus, the branch man-agers and sales managers have the authority to discipline employeesfor "minor infractions," such as skipping customers or failing to makecalls promptly; supervise and attempt to improve the salesmen's per-formance; make recommendations concerning merit increases whenthe salesmen's records are reviewed; make recommendations with re-spect to hiring, firing, and other personnel action, which recommenda-tions are followed "in the main"; hold weekly sales meetings to discusscurrent sales problems, performance, and policy; and have power togrant time off to the employees. James Jackier, the Employer'sassistant director of sales, who was the sole witness at the hearing,described the authority and responsibility of the branch managers asfollows:maintenance of the building, handling of the men, setting records,watching sales results, watching merchandising results, seeingthat advertising is placed properly, seeing that the figures aremet....In addition, there is a substantial geographic separation betweenthe branches and sales offices, ranging from 27 to more than 140 miles.While there have been occasional temporary transfers of salesmen be-tween the branches or sales offices, permanent transfers have beenrare-six in the past 5 years.The Employer's salesmen have never been represented.However,certain warehouse and delivery employees are presently representedin single-branch units.In our recent decision inP. BallantinecCSons, supra,which in-volved the same industry, the same unit issue, and facts strikinglysimilar to those in the instant proceeding, the Board pointed out thatits fundamental responsibility under Section 9(b) of the Act is tomake appropriate unit determinations which "assure to employees thefullest freedom in exercising the rights guaranteed by this Act"-i.e.,the rights to self-organization and bargaining.To effectuate thismandate and to protect employees in their exercise of the afore-mentioned rights, the Board has taken the position that it would notcompel labor organizations to seek representation in the most com-prehensive grouping unless an appropriate unit compatible with thatrequested does not exit.'While a unit of all the Employer's sales personnel would be ap-propriate for the purposes of collective bargaining, this does not es-8 See DiwieBelleMills,Inc., a wholly-owned subsidiary of Bell Industries,Inc.,139NLRB 629;Sav On Drugs,Inc.,138 NLRB 1032;and QuakerCity Life Insurance Com-pany,134 NLRB 960. LIEBMANN BREWERIES, INC. OF NEW JERSEY125tablish it as the only appropriate one. Indeed, in the instant case, asin P.BallantinectiSons,a plethora of factors are present which sup-port the appropriateness of the Petitioner's unit request.Thus, wenote that: (1) single office units are presumptively appropriate; (2)the geographic separation of the sales offices and branches, the sub-stantial degree of local autonomy in the day-to-day operations thereof,and the lack of interchange between office and branch employees, allreinforce this presumption; (3) the Employer has bargained with itswarehouse and delivery employees on the basis of single-branch units,thereby pointing up the feasibility of labor-management relation-ships within the framework of such units; (4) the absence of anybargaining history for the employees sought; and (5) no labor organi-zation seeks to represent these employees in a broader unit.Accordingly, in view of all the foregoing,9 we find that the unitsought by the Petitioner is appropriate for the purposes of collec-tive bargaining.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act: All salesmen of the Employer em-ployed at its Orange, New Jersey, sales office, including bottle sales-men, keg salesmen, and merchandising men,10 but excluding all otheremployees, office clerical employees, guards, sales managers, districtmanagers, and all other supervisors as defined in the Act.[Text of Direction of Election. omitted from publication.]MEMBER RODGERS, dissenting :As in P.Ballantine & Sons,141 NLRB 1103, the unit requested bythe Petitioner is confined to one of the Employer's sales offices.Thisunit is precisely the one which the Board, in three previous cases in-volving this Employer, decided wasnotappropriate for the purposesof collective bargaining."For these reasons and for the reasons setforth in my dissenting opinion in theBallantinecase,supra,I wouldfind inappropriate the unit sought herein, and accordingly, I woulddismiss the petition.'For the reasons set forth above, it is clear, contrary to our dissenting colleague'sassertion,that the aboveappropriate unit determination is not based solely on the Union'sextent of organization.See also footnote 20 of P.Ballantine of Sons, supra.10The record shows that the two merchandising men workingout of theEmployer'sOrange sales office, unlike all the Employer's other merchandising men, work about 40weeks a year,or approximately 75 percentof theirtime, as relief salesmen.Accordingly,we shall include them in the unit.Berea Publishing Company,140 NLRB 516.11Liebmann Breweries,Inc., supra,footnote6,and CaseNo. 2-RC-7416 (1955) (notpublished in NLRB volumes).No legallysignificant distinction can be made betweenthese eases and the instant case.